DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of Claims
2.	Claims 1-15 have been cancelled. Claims 16-30 have been submitted for examination and are pending.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
4.	The information disclosure statements (IDS) were submitted on 06/28/2021 and 07/08/2021. The submissions are in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
5.	The drawings are objected to because: the texts in the steps of Figs. 11-14 are too long. All drawings must be made by a process which will give them satisfactory . 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 16-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hendry et al. (US2018/0103199A1) (hereinafter Hendry).
	Regarding claim 16, Hendry discloses a method (e.g. see abstract; Fig. 1) comprising: 
	encoding at least four bitstream versions of a same content divided into segments of independently coded tile sets (e.g. see abstract, paragraphs 0082, 0083: tile and slice segments; Figs. 6-7, paragraphs 0126-0129: media segments) representing a plurality of spatial regions (e.g. see paragraph 0082, 0092, 0259: spatial domain/region), wherein a first and a second bitstream comprise independently coded tile sets encoded at a first quality, and wherein a third and a fourth bitstream comprise independently coded tile sets encoded at a second quality (e.g. see Figs. 6, 18, paragraphs 0016, 0127, 0212: first and second resolutions; paragraphs 0013, 0014, 0104: different qualities based on base layer and enhancement layers), and wherein the first and the third bitstreams comprise first random access picture interval and the second and the fourth bitstreams comprise second random access picture interval comprising an integer multiple of the first random access picture interval (e.g. see paragraphs 0081, 0097: a random access point pictures; Fig. 9, paragraphs 0148, 0193); 
(e.g. see abstract, paragraphs 0140, 0142, 0196: tiles and video bitstreams) representing a common spatial region into a plurality of groups of collocated sub-picture tracks (e.g. see paragraph 0082, 0092, 0259: spatial domain/region), wherein one of said tile sets per group is intended to be at least one of received or decoded for a segment (e.g. see abstract, paragraphs 0082, 0083: tile and slice segments; Figs. 6-7, paragraphs 0126-0129: media segments); and 	
	generating at least one instruction for merging tile sets (e.g. see paragraphs 0071: the merged data or video frame) of different spatial locations into at least one coded picture (e.g. see abstract, paragraphs 0082, 0083: tile and slice segments; Figs. 6-7, paragraphs 0126-0129: media segments), wherein the at least one instruction causes a tile set originating from a random access picture to be decoded as a tile set originating from a non-random-access picture when merged with a tile set originating from a non-random-access picture (e.g. see paragraphs 0081, 0097: a random access point pictures; Fig. 9, paragraphs 0148, 0193).
	Regarding claim 17, this claim is an apparatus claim of a method version as applied to claim 1 above, wherein the apparatus performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Hendry discloses a processor, memory, and computer program code (see paragraphs 0009, 0010, 0287; Figs. 1 and 6)
	Regarding claim 18, Hendry discloses the apparatus according to claim 17, wherein the apparatus is further caused to encapsulate the at least one instruction into (e.g. see abstract, paragraphs 0007-0009: the first tile representation encapsulates a first track of the plurality of tracks).
	Regarding claim 19, The apparatus according to claim 18, wherein the is apparatus further caused to form a collector representation element in a streaming manifest from the collector track (e.g. see abstract, paragraphs 0012, 0025: manifest file; Figs. 6, 21, paragraphs 0128, 0132, 0233).
	Regarding claim 20, Hendry discloses the apparatus according to claim 19, wherein the is apparatus further caused to: indicate, in the streaming manifest (e.g. see abstract, paragraphs 0012, 0025: manifest file; Figs. 6, 21, paragraphs 0128, 0132, 0233), the first random access picture interval and the second random access picture interval (e.g. see paragraphs 0081, 0097: a random access point pictures; Fig. 9, paragraphs 0148, 0193); and indicate, in the streaming manifest (e.g. see abstract, paragraphs 0012, 0025: manifest file; Figs. 6, 21, paragraphs 0128, 0132, 0233), a mapping of the first random access picture interval and the second random access picture interval to sub-picture representation elements (e.g. see paragraphs 0081, 0097: a random access point pictures; Fig. 9, paragraphs 0148, 0193).
	Regarding claim 21, Hendry discloses the apparatus according to claim 16, wherein the apparatus is further caused to: include, as said at least one instruction for merging tile sets of different spatial locations into at least one coded picture, an indication into a container file indicating a possibility to rewrite network abstraction layer (NAL) unit types (e.g. see paragraphs 0081-0083: NAL units; also see paragraphs 0096-0099).
	Regarding claim 22, Hendry discloses the apparatus according to claim 17, wherein the apparatus is further caused to: include, as said at least one instruction for merging tile sets (e.g. see paragraphs 0071: the merged data or video frame) of different spatial locations into at least one coded picture (e.g. see paragraph 0082, 0092, 0259: spatial domain/region), an in-line picture-level indication in the collector track (e.g. see abstract, paragraphs 0020, 0081, 0276).
	Regarding claim 23, Hendry discloses the apparatus according to claim 16, wherein the apparatus further caused to: include, as said at least one instruction for merging tile sets (e.g. see paragraphs 0071: the merged data or video frame) of different spatial locations into at least one coded picture (e.g. see paragraph 0082, 0092, 0259: spatial domain/region), an indication into at least one of a file or in a media presentation description (MPD) indicating which track or representation contains picture-level syntax structures that apply to the at least four bitstreams (e.g. see paragraphs 0006, 0012, 0025: MPD; Fig. 7, paragraph 0129, 0154).
	Regarding claim 24, Hendry discloses the apparatus according to claim 16, wherein the apparatus is further caused to: indicate a set of switch-point pictures, considered as random-access pictures for the first random access picture interval that are not integer multiples of the second random access picture interval, as non-random-access pictures, wherein the switch-point pictures being intra-coded; and cause the same reference picture selection implications as respective random-access pictures (e.g. see paragraphs 0081, 0097: a random access point pictures; Fig. 9, paragraphs 0148, 0193).
	Regarding claim 25, this claim is a method claim of a method version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 26, this claim is an apparatus claim of a method version as applied to claim 17 above, wherein the apparatus performs the same limitations cited in claim 17, the rejections of which are incorporated herein. Furthermore, Hendry discloses a processor, memory, and computer program code (see paragraphs 0009, 0010, 0287; Figs. 1 and 6)
	Regarding claim 27, it contains the limitations of claims 18 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 28, it contains the limitations of claims 20 and 27, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 29, it contains the limitations of claims 21 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 30, it contains the limitations of claims 21, 22, and 27, and is analyzed as previously discussed with respect to those claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486